— Determination of the Appellate Term unanimously affirmed, with costs to plaintiff-respondent. Concur — Valente, Stevens and Eager, JJ.; Breitel, J. P., and Rabin, J., concur in the result in the following memorandum by Breitel, J. P.: I concur in the result on the authority of the rationale expressed in American Defense Soc. v. Sherman Nat. Bank (225 N. Y. 506). Otherwise I would have, as a novel proposition, voted to reverse and deny summary judgment to plaintiff and thus follow the provision in the Uniform Commercial Code (§ A-403).